Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                    Nos. 3D20-1501 and 3D20-1502
                  Lower Tribunal Nos. 14-4101, 14-4787
                           ________________


             Macy Katherine Betzold Wheelock, etc.,
                                  Appellant,

                                     vs.

             In re: Guardianship of Yvonne Betzold,
                                  Appellee.



     Appeals from the Circuit Court for Miami-Dade County, Yvonne
Colodny, Judge.

     Law Offices of Roy R. Lustig, P.A., and Roy R. Lustig; Law Offices of
Joy Maxwell Carr, and Joy Maxwell Carr, for appellant.

     Joyce Law, P.A., and Richard F. Joyce, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.
      Appellant Macy Katherine Betzold Wheelock appeals the circuit court’s

order granting attorney’s fees in favor of Appellee the Guardianship Estate

under section 744.108, Florida Statutes (2021).

      Wheelock challenges the court’s order on two grounds. First, she

argues that the Guardianship Estate is not entitled to attorney’s fees for any

appellate work because it did not obtain approval to defend appeals as

required by section 744.441. Second, she argues that the court’s order is

deficient because it did not address objections raised during the evidentiary

hearing or make specific findings to support the reasonableness of the

amount awarded.

      We affirm without further discussion on the issue of entitlement, but

reverse and remand the amount of fees awarded.                 To determine the

reasonableness of the amount, the court must be guided by section

744.108(2). See Jones v. Dunning, 661 So. 2d 941, 942 (Fla. 5th DCA 1995)

(“In order to provide for meaningful appellate review the order awarding fees

. . . should specifically set out the record basis for the award . . . .”).

      Affirmed in part, reversed in part, and remanded.




                                         2